The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hydraulic actuator (claims 1, 8 and 16), ballast compartments (claims 1, 9, 18 and 19), cables (claims 5, 11, 13 and 16) and cabinet racks (claims 6 and 14)  must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: in par. [0017], it is not understood what is meant by “ballast contained in the … ballast compartments may provide for guy lines … to be attached to the skid”, particularly since neither the ballast compartments nor the guy lines (cables) are shown in the drawings, as noted above. How is the provision of ballast in any way related to the attachment of guy lines to the skid?
Appropriate correction is required.

Claims 9 and 18 are objected to because of the following informalities:  in line 2 of each of these claims, “a” should apparently be deleted.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As similarly noted above in par. 3, the specification does not adequately describe how “ballast … contained in the … ballast compartments provides for … cables … to be guyed back to … outriggers”, particularly since neither the ballast compartments nor the guy lines (cables) are shown in the drawings. Applicant has not satisfactorily described how the provision of ballast in compartments is related to the attachment of guy lines to outriggers of the skid.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kekeisen et al (DE 4441942).
Referring to claim 8, Kekeisen shows a mobile tower system comprising (note that Kekeisen does not utilize reference numerals in the drawings):
a truck including a hoist mechanism attached to a back portion of the truck (e.g., Figs 3-4);
a tower skid assembly removably loadable on the truck via the hoist mechanism (Figs. 3-4), the tower skid assembly including:
a skid (i.e., “roll-off frame”),
a deck coupled to the skid (not explicitly disclosed but apparent in at least Fig. 5),
a tower framework fixed to the deck (see at least Figs. 1-4),
a tower pivotably coupled to the tower framework, the tower including a base member and a top member longitudinally aligned with the base member, the top member extendable a vertical distance relative to the base member (Figs. 8, 12), and
a hydraulic actuator (not shown but the specification describes hydraulic lines connected to a hydraulic power source for raising the mast/tower) connected to the top member to extend the top member the vertical distance relative to the base member.
Re claims 12 and 20, the tower is pivotable between a stowed position and a use position, and when in the stowed position, the tower is horizontally disposed proximate to the deck (Figs. 6 and 9), and, when in the use position, the tower is vertically disposed proximate to the deck (Figs. 8 and 12).
Re claims 13 and 16, Kekeisen further discloses one or more outriggers moveably disposed in the skid between a retracted position and an extended position (Figs. 5-8 and 10-12), and
wherein one or more cables attached to a portion of the top member of the tower are guyed back to the one or more outriggers when the one or more outriggers are in the retracted position or in the extended position (see Figs. 5 and 10, and note: “integrated support and guying”, “the support consists of extension bars”, “bracing is done by ropes … which are mounted on the extension beam”.
Re claim 15, the tower skid assembly further includes a hoisting member fixed to an end of the skid (Figs. 1-4).
Re claim 17, as noted above, the truck includes a hoist for loading the assembly.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kekeisen et al in view of Van Wyk et al (US 10,174,517).
Kekeisen, as described above, discloses all limitations of claim 1 except the skid does not include ballast compartments. However, Kekeisen provides a ballast weight on a separate frame which is attached to the skid tower assembly during use (Figs. 3-4).
Van Wyk discloses a generally similar transportable, pallet (skid) mounted equipment tower wherein ballast compartments are incorporated into the base of the pallet (col. 4:40-51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kekeisen by incorporating ballast compartments into the skid itself, as shown by Van Wyk, to preclude the necessity of a separate ballast frame, thereby simplifying the assembly and disassembly of the tower at a chosen site.
The limitations of claims 4, 5 and 7 have been addressed above in par. 8 with respect to claims 12, 13 and 15.
Re claims 9 and 18, Van Wyk additionally discloses that the ballast is removable.
Re claim 10, Van Wyk discloses that the amount of ballast can vary based on the particular operating parameters required. As such, basing the amount of ballast “at least in part on a maximum weight capacity of the truck”, as broadly claimed, would have been an obvious reason to alter the amount of ballast used, as clearly it would be preferable to not go over the total weight capacity of the truck.
Re claim 11, to whatever extent the limitation may be given patentable weight in light of the rejection under 35 U.S.C. 112(a) set forth above in par. 6, the removable ballast is considered at least to some extent to “provide for”, as broadly recited, the cables of Kekeisen to be guyed back to the outriggers.
Re claim 19, since most of the removable ballast of Van Wyk is disposed in a central area of the pallet (Figs. 1-5, 7 and 8), and since Kekeisen shows the outriggers disposed on the outer extremities of the skid (Figs. 5 and 10), it follows logically that at least some of the ballast compartments of the modified apparatus of Kekeisen would be disposed in the skid between the outriggers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kekeisen et al in view of Lieberman (US 7,089,705).
Kekeisen does not show that the tower skid assembly includes a cabinet fixed to the deck, the cabinet including racks fixed on an inside surface of the cabinet, the racks for mounting one or more pieces of equipment thereto.
Leiberman shows a similar skid-mounted transportable tower system wherein deck 36 of skid 12 includes an equipment cabinet 90 fixed thereto, the cabinet having racks fixed on an inside surface thereof for mounting equipment thereto used in operation of the tower (col. 3:1-22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kekeisen by providing a cabinet fixed to the deck, wherein the cabinet included racks fixed on an inside surface thereof for mounting one or more pieces of equipment thereto, as taught by Lieberman, to provide a convenient and secure place to store equipment used for operation of the tower assembly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kekeisen et al in view of Van Wyk et al, as applied to claim 1 above, and further in view of Lieberman.
This rejection utilizes the same obviousness rationale set forth above in par. 11.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk et al in view of Tremacchi (WO 2014/195981).
Van Wyk shows the tower system to comprise a tower skid assembly “removably loadable on a truck”, as broadly recited (not explicitly disclosed but note col. 4:52-58 and 4:64 to 5:3), the tower skid assembly including:
a skid 18 (Figs. 1-6 embodiment) or 118 (Figs. 7-8 embodiment) including one or more ballast compartments, as noted above in par. 10,
a deck 37 coupled to the skid,
a tower framework 16/116 fixed to the deck,
a tower 12/112 pivotably coupled to the tower framework, the tower including a base member 25/125 and a top member 12/112 longitudinally aligned with the base member, the top member extendable a vertical distance relative to the base member (note: in the Figs. 7-8 embodiment, the base and top members could alternatively be 112 and 152, respectively).
Van Wyk does not show a hydraulic actuator connected to the top member to extend the top member the vertical distance relative to the base member.
Tremacchi shows a generally similar skid-mounted transportable tower system wherein one or more telescopic posts (towers) 40, 44 are extended by a hydraulic operator (page 10:5-10) connected to a top member of each tower to extend the top member a vertical distance relative to a base member of each tower (Fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Van Wyk by providing a hydraulic actuator connected to the top member to extend the top member the vertical distance relative to the base member, as taught by Tremacchi, so that the tower would not have to be manually extended and retracted, thereby allowing deployment of the tower remotely or by an operator unable to do so manually.
Re claims 2 and 3, Tremacchi further discloses a hydraulic power unit 80 (considered to inherently include a pump) and controls 12 disposed with the deck and housed in a “cabinet” (shelter) 10 fixed to the deck. The inclusion of these features in the apparatus of Van Wyk as modified above would have been obvious to provide a safe and secure placement of the hydraulic operating components.
Re claim 4, Van Wyk additionally shows that the tower is pivotable between a stowed position (Figs. 4, 8) and a use position (Figs. 1, 7), wherein, when in the stowed position, the tower is horizontally disposed proximate to the deck, and, when in the use position, the tower is vertically disposed proximate to the deck.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langholz discloses a tower with outriggers, guy wires and an equipment cabinet. Nieboer discloses a skid-mounted hydraulically operated tower. Harrison shows a tower with ballast, equipment shelves and outriggers. Zaluski discloses a skid-mounted hydraulic tower with an equipment cabinet. Dominguez discloses a skid-mounted tower with ballast compartments, outriggers, guy wires, and a cabinet housing a hydraulic pump and equipment racks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

5/03/22